Exhibit 10.1
 
 
 
FORBEARANCE AGREEMENT AND GENERAL RELEASE
 
 
THIS FORBEARANCE AGREEMENT AND GENERAL RELEASE (“Agreement”), dated as of July
6th, 2009, is entered by and among FIDEsprit AG, a Swiss corporation
(“Borrower”), Axel J. Kutscher (“Guarantor”) and Proteo, Inc., a Nevada
corporation (“Proteo” and together with Borrower and Guarantor, the “Parties”),
with reference to the facts as set forth in the Recitals:
 
RECITALS
 
A.           WHEREAS, pursuant to that certain Preferred Stock Purchase
Agreement dated June 9, 2008 (the “Stock Purchase Agreement”), Borrower
purchased 600,000 shares of Proteo’s Series A Preferred Stock in consideration
of Borrower’s delivering to Proteo a promissory note of even date therewith in
the original principal amount of $3,600,000 (as amended and modified from time
to time, the “Note”, the original of which is attached hereto as Exhibit
A).  Capitalized terms used but not defined herein shall have the meanings given
to such terms in the Stock Purchase Agreement.
 
B.           WHEREAS, Borrowers obligations under the Note have been guaranteed
(the “Guaranty”) by the Guarantor, the original of which is attached hereto as
Exhibit B.
 
C.           WHEREAS, Borrower is currently in default under the Note for
failing to make all of the scheduled principal and interest payments under the
Note and for not paying the Note in full by its due date of March 31, 2009
(collectively, the “Events of Default”).
 
D.           WHEREAS, Proteo, Borrower and Guarantor desire to enter into this
Forbearance Agreement to set forth the terms and conditions upon which Proteo
agrees to forbear from enforcing its rights under the Note as a result of the
Events of Default.
 
AGREEMENT
 
1.           RECITALS.  The Recitals are incorporated herein by and through this
reference, and the Parties agree that the facts recited above are true and
correct.
 
2.           ACKNOWLEDGMENT OF DEBT.  Borrower and Guarantor hereby acknowledge
and agree that, as of July 6th, 2009, Borrower is obligated to Proteo under the
Note for the aggregate sum of $1,940,208 (representing the unpaid principal
balance plus all other amounts due under the Note as of July 6th, 2009) (the
“Indebtedness”).
 
3.           CONFIRMATIONS OF NOTE AND GUARANTEE.  Borrower and Guarantor hereby
confirm the validity and effectiveness of the Note and Guaranty, as modified
hereby. This acknowledgment and confirmation shall in no way be deemed to
constitute a requirement or admission by Proteo that any such acknowledgment or
confirmation is required to maintain the effectiveness of the Note and Guaranty,
no such acknowledgment and confirmation being so required. Except as may be
expressly modified herein, each of the Note and Guaranty shall remain in full
force and effect.
 

 
1

--------------------------------------------------------------------------------

 

 
4.           ACKNOWLEDGMENT OF DEFAULTS AND WAIVERS.  Borrower and Guarantor
hereby acknowledge and agree that Borrower is currently in default under the
Note, among other reasons, by reason of those Events of Default described in
Paragraph C of the Recitals (all of such Events of Default shall collectively be
referred to as "Defaults”) hereinabove. Borrower and Guarantor hereby knowingly
and voluntarily waive any and all rights they may have, if any, to contest or
dispute the validity of, or to cure, the Defaults or the exercise of any rights
of Proteo. Borrower and Guarantor hereby further acknowledge and agree that in
entering into this Agreement, Proteo is relying upon the acknowledgment by
Borrower and Guarantor of the existence of the Defaults and their waiver of any
right to dispute the existence thereof or to contest any enforcement of Proteo’s
rights based thereon.
 
5.           LIMITED SUFFERANCE OF DEFAULTS; FORBEARANCE.  Borrower has
requested that Proteo enter into this Agreement and forbear from exercising its
rights under the Note and Guaranty as to afford Borrower limited additional time
to pay the outstanding Indebtedness. Subject to Borrower’s prompt and continual
compliance with the payment requirements set forth in Paragraph 6 below, Proteo
hereby agrees to allow the Defaults under the Note existing as of the date
hereof to continue to exist and further agrees to forebear from relying thereon
to enforce any of its rights and remedies under the Note and Guaranty, all
subject to the terms and conditions of this Agreement, until the Indebtedness is
paid in full (“Forbearance Period”), at which time the Forbearance Period shall
automatically terminate. As long as Borrower does not breach any term or
condition of this Agreement or no additional default occurs or exists under the
Note or Guaranty during the Forbearance Period, Lender agrees to forbear from
exercising any and all of its remedies under the Note and Guaranty and this
Agreement; provided however, if a breach of this Agreement occurs or an event of
default (other than the Defaults) occurs or exists under the Note or Guaranty,
then, without notice by Proteo to Borrower or Guarantors and at Proteo’s option,
the Forbearance Period shall terminate and Proteo shall have the right to
enforce its remedies under the Note and Guaranty, this Agreement, any agreement
executed concurrently herewith, or at law or equity; and provided, further, that
upon the failure of Borrower to satisfy any of the terms and conditions of this
Agreement, or upon the occurrence of any subsequent event of default hereunder,
under any agreement executed concurrently herewith, or, under the Note or
Guaranty, the foregoing agreement to forbear by Proteo shall be of no further
force and effect, shall be deemed rescinded, revoked and terminated and the
Defaults shall be revived and reinstated, and shall be deemed to have occurred
and to exist as if such forbearance had not been granted, with all rights and
remedies of Proteo under the Note and Guaranty, as hereinafter modified, based
upon the Defaults, revived as if Proteo had never forborne from enforcement.
Proteo may thereafter enforce its rights pursuant to the terms of the Note,
Guaranty, and pursuant to applicable law, and exercise such other rights and
remedies as may be available to Proteo at law, in equity, or otherwise.
 
6.           TERMS AND CONDITIONS.  In consideration of Proteo’s forbearance
pursuant to Paragraph 5 above, Borrower agrees to and shall pay the Indebtedness
to Proteo by making monthly payments in the amount of $140,000 commencing on the
first business day of September 2009 and continuing on the first business day of
each succeeding month thereafter until the entire Indebtedness is paid in full.
 

 
2

--------------------------------------------------------------------------------

 

 
All payments must be in lawful money of the United States of America, free from
any offset, deduction or counterclaim.  Checks constitute payment only when
collected, deposited and credited to Proteo’s bank account.
 
Nothing contained herein is intended to, nor shall it be deemed to, relieve
Borrower or Guarantor of any of their respective obligations under the Note or
Guaranty, nor shall it modify the legal relationship of Borrower and Guarantor
with respect to Proteo.
 
7.           NO NOVATION.  The Parties further agree that in no event shall the
effect of this Agreement be deemed to be a novation of the Note or Guaranty, the
intent of the Parties hereunder being to amend the Note and Guaranty and to
confirm the obligations (including the Indebtedness) of Borrower and Guarantor
under the Note and Guaranty, as amended hereby, with all of the terms and
provisions of the Note and Guaranty in full force and effect save and except
those modified by this Agreement.
 
8.           CROSS DEFAULTS.  Borrower and Guarantor hereby agree and confirm
that, at Proteo’s option, the occurrence of an event of default under and set
forth in this Agreement shall be a default under each of the Note and Guaranty
and, to the extent necessary, the Note and Guaranty are hereby irrevocably
amended to effect such cross defaults. Borrower and Guarantor additionally agree
and confirm that, at Proteo’s option, the occurrence of an event of default
(other than the Defaults) under the Note and Guaranty shall be a default under
this Agreement.
 
9.           EVENTS OF DEFAULT.  Any failure by Borrower or Guarantors or
Pledgors to comply with any terms and conditions of this Agreement, together
with each of the events of default contained within the Note and Guaranty (other
than the Defaults), shall constitute an event of default hereunder.
 
10.        REMEDIES.  Upon the occurrence of an event of default (as set forth
in Paragraph 9, above), or the termination of the Forbearance Period Proteo
shall have the right to enforce its remedies under the Note, Guaranty, this
Agreement, or under any of the documents executed concurrently herewith, at law
or in equity, and, at its election, exercise any and all rights and remedies
provided for under the Note, Guaranty or herein, and terminate its obligations
under this Agreement.
 
11.        GOVERNING LAW.  This Agreement and the Note and Guaranty shall be
deemed to have been made in the State of California and the validity,
enforceability, construction, interpretation and enforcement of this Agreement
and the Note and Guaranty and the rights of the Parties thereto shall be
determined under, governed by and construed in accordance with the laws of the
State of California, without regard to the principles of conflicts of law. If
any provision of this Agreement or its exhibits shall be determined to be
invalid, void or illegal, such provision shall be construed and amended in a
manner which would permit its enforcement, but in no event shall such provision
affect, impair or invalidate any other provision hereof. In the event that any
interest rate set forth in the Note shall be in excess of the maximum rate
allowed by law, the Note Documents shall be deemed to be modified to provide for
the maximum interest rate allowed by law.
 

 
3

--------------------------------------------------------------------------------

 

 
12.        COMPLETE AGREEMENT; INTEGRATION; MERGER.  This Agreement and the
Note, Guaranty and Stock Purchase Agreement are intended by the Parties as the
complete, integrated and final expression of their agreement. All prior
understandings, whether oral or written, other than the Note, Guaranty and Stock
Purchase Agreement, are hereby merged into this Agreement. This Agreement may
only be amended by a writing executed by the Parties. No oral amendment, waiver
or other understanding with respect to the subject matter of this Agreement
shall be enforceable.
 
13.        GENERAL RELEASE IN FAVOR OF LENDER.  In consideration of the
covenants and agreements contained herein and for other good and valuable
consideration, Borrower and Guarantor agree as follows:
 
Borrower and Guarantor, and each of them, together with all of their affiliates,
including without limitation their affiliates, trusts, corporations,
partnerships, agents, attorneys, heirs, executors, administrators, successors,
assigns, representatives, employees, trustees, beneficiaries, officers,
directors, partners, owners, members and shareholders (collectively the
“Releasors”) hereby release and discharge Proteo and its affiliated
corporations, agents, attorneys, heirs, executors, administrators, successors,
assigns, representatives, employees, trustees, beneficiaries, officers,
directors, owners, partners, members and shareholders, with respect to any
rights, claims, charges, demands, obligations, damages, liabilities, costs,
attorneys’ fees, expenses, or causes of action of any nature, character and
description, whatsoever, whether arising from or in any way related to, the loan
evidenced by the Note, the Guaranty and Stock Purchase Agreement, the business
of Releasors, and any and all transactions or other matters in any way related
to any of the foregoing, or otherwise arising prior to the date hereof, whether
known or unknown, anticipated or unanticipated, sounding in tort, contract or
any other theory, law or equity, suspected or unsuspected, past or present.
 
14.        WAIVER OF CALIFORNIA CIVIL CODE, SECTION 1542.  The foregoing release
extends to all claims whether or not claimed or suspected and constitute a
waiver of each and all the provisions of the California Civil Code, Section 1542
(to the extent it would be applicable), which reads as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMSWHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXISTIN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,WHICH IF KNOWN
BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
 
RELEASORS HAVE READ AND UNDERSTOOD THE FOREGOING AND INDICATE THAT FACT BY
PLACING THEIR INITIALS, OR THE INITIALS OF AN AUTHORIZED AGENT, BELOW:
 
 
  /s/ JAM                      /s/ AJK                    
(Borrower)                                  (Guarantor)
 

 
4

--------------------------------------------------------------------------------

 

 
RELEASORS, AND EACH OF THEM, UNDERSTAND AND ACKNOWLEDGE THAT THE SIGNIFICANCE
AND CONSEQUENCE OF THIS WAIVER OF CALIFORNIA CIVIL CODE, SECTION 1542, IS THAT
EVEN IF THEY SHOULD EVENTUALLY SUFFER ADDITIONAL DAMAGES ARISING OUT OF THE
FACTS REFERRED TO ABOVE, THEY WILL NOT BE ABLE TO MAKE ANY CLAIM FOR THOSE
DAMAGES. FURTHERMORE, RELEASORS, AND EACH OF THEM, ACKNOWLEDGE THAT THEY WILL
NOT BE ABLE TO MAKE ANY CLAIM FOR DAMAGES EVEN AS TO CLAIMS FOR DAMAGES THAT MAY
EXIST AS OF THE DATE OF THIS RELEASE BUT WHICH THEY DO NOT KNOW EXIST, AND
WHICH, IF KNOWN, WOULD MATERIALLY AFFECT THEIR DECISIONS TO EXECUTE THIS
AGREEMENT, REGARDLESS OF WHETHER THEIR LACK OF KNOWLEDGE IS THE RESULT OF
IGNORANCE, OVERSIGHT, ERROR, NEGLIGENCE, OR ANY OTHER CAUSE. RELEASORS COVENANT
AND AGREE THAT THEY WILL FOREVER REFRAIN AND FOREBEAR FROM BRINGING, COMMENCING
OR PROSECUTING ANY AND ALL ACTIONS, LAWSUITS, CLAIMS OR PROCEEDINGS WITH RESPECT
TO ANY MATTER THAT HAS BEEN RELEASED HEREIN. FURTHER, IT IS EXPRESSLY UNDERSTOOD
AND AGREED BY RELEASORS, THAT THE FACTS WITH RESPECT TO WHICH THIS AGREEMENT IS
GIVEN MAY HEREINAFTER TURN OUT TO BE OTHER THAN OR DIFFERENT FROM THE FACTS IN
THAT CONNECTION NOW KNOWN OR BELIEVED BY SAID PARTY TO BE TRUE, AND SAID PARTY
EXPRESSLY ASSUMES A RISK OF THE FACTS TURNING OUT TO BE SO DIFFERENT, AND AGREES
THAT THIS AGREEMENT SHALL BE IN ALL RESPECTS EFFECTIVE AND NOT SUBJECT TO
TERMINATION OR RESCISSION BY REASON OF ANY DIFFERENCE IN THE FACTS.
 
15.         TOLLING OF STATUTE OF LIMITATIONS.  Any and all statutes of
limitations applicable to any and all rights, causes of action, claims and
remedies, or equitable claim of laches, which Proteo has or might have against
Borrower and/or Guarantor arising out of or relating to the circumstances and
events described in the Recitals shall be and hereby are tolled and suspended
effective at all times on and after the date of this Agreement.
 
15.1           Except for the tolling of the statute of limitations applicable
to Proteo’s rights, causes of action, claims and remedies against each party set
forth above, nothing in this paragraph is intended to modify or amend the
obligations of Borrower and Guarantor to Proteo, including but not limited to,
any other agreement existing by, between or amongst the Borrower and Guarantor
and Proteo, or to be any waiver, estoppel or election as any right claim,
defense or objection of Proteo. Any and all substantive rights of Proteo are
hereby expressly preserved.
 
15.2.          It is expressly understood and agreed that nothing in this
paragraph shall operate or be construed to defeat or diminish Proteo’s right to
file actions or prosecute actions or any other claims against Borrower and
Guarantor (in conformance with the terms of this Agreement), without prior
verbal or written notice, on any issue, including but not limited to the matters
discussed hereinabove.

 
5

--------------------------------------------------------------------------------

 

 
16.        ADVICE OF COUNSEL.  Each Party hereto represents that it/he has been
advised of the effect of the Agreement by its/his own attorneys, has
investigated the facts and is not relying upon any representation or
acknowledgment, whether oral or in writing, of any other Party hereto except as
contained herein.
 
17.        RESCISSION. Except as provided herein, each of the Parties hereto
expressly waives any right to rescind the Agreement.
 
18         REIMBURSEMENT OF PROTEO’S LEGAL FEES.  Borrower and Guarantor jointly
and severally agree to reimburse Proteo for the legal fees and expenses it has
incurred in preparation of this Agreement and related documents required as a
result thereof in an amount not to exceed $2,500.
 
19.         GENERAL PROVISIONS.
 
19.1.     Time is of the Essence.  In all dealings hereunder or under the Note
or Guaranty, time is of the essence,
 
19.2.     Counterparts.  This Agreement may be executed in counterparts and by
different Parties on separate counterparts, each of which when so executed and
delivered shall be deemed to be an original. All such counterparts, taken
together, shall constitute but one and the same Agreement. Signatures to this
Agreement may be transmitted by facsimile, each of which shall have the same
effect as and be deemed an original signature for purposes of this Agreement.
This Agreement shall become effective upon the execution of a counterpart of
this Agreement by each of the Parties hereto ("Effective Date”).
 
19.3.     Successors and Third Parties.  Each covenant set forth in this
Agreement shall inure to the benefit of and be binding upon the Parties to this
Agreement together with all of the affiliates, and each of them, and their
successors and assigns.
 

 
6

--------------------------------------------------------------------------------

 
 
19.4.     Meaning of Pronouns and Effect of Captions.  As used in this Agreement
and the attached exhibits, the masculine, feminine and/or neuter gender, in the
singular or plural, shall be deemed to include the others whenever the text so
requires. Captions and paragraph headings are inserted solely for convenience
and shall not be deemed to restrict or limit the meaning of text.
 
19.5.     Construction.  Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed or resolved against any Party, whether under any rule
of construction or otherwise. On the contrary, this Agreement is the product of
extensive negotiation among the Parties hereto, has been reviewed by all Parties
and their counsel, and shall be construed and interpreted according to the
ordinary meaning of the words used so as to fairly accomplish the purposes and
intentions of all Parties.
 
19.6.     Attorneys Fees and Costs.  If any legal action or other proceeding is
brought for the enforcement of this Agreement, the Note or the Guaranty, or
because of an alleged dispute in connection with any of the provisions of this
Agreement, the successful or prevailing Party shall be entitled to recover
reasonable attorneys' fees and other costs incurred in that action or
proceeding, in addition to any other relief to which it/he/she may be entitled.
 
19.7.      Notice.  Any notices which may be required hereunder may be served
personally, by overnight delivery service which routinely obtains a signed
receipt (e.g., DHL, Federal Express or UPS), or by United States mail, postage
pre-paid, to the addresses set forth below. Notice shall be deemed effective on
the date actually received by the Parties, or three days after the same were
deposited in the United States mail.
 
If to Proteo: 
PROTEO, INC.
Birge Bargmann
Proteo Biotech AG
Am Kiel-Kanal 44
D-24106 Kiel
Germany
   
If to Borrower: 
FID Esprit AG
ATT: Juergen Muetzlitz
Rosengartenstr. 4
CH-8608 Bubikon
Switzerland
   
If to Guarantor: 
Axel Kutscher
Oetwilerstrasse 29
CH-8634 Hombrechtikon
Switzerland

 


 
7

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be entered
into as of the date first set forth hereinabove.
 
"PROTEO"
 
PROTEO, INC.
A Nevada corporation
 
 
 /s/ BIRGE BARGMANN                           
Birge Bargmann
President
"BORROWER"
 
FIDESPRIT AG
 
 
 
/s/ JURGEN AUGUST MUTZLITZ                       
Jürgen August Mützlitz
President
 
 
"GUARANTOR"
 
 /s/ AXEL J. KUTSCHER                                            
Axel J. Kutscher
an Individual
 



 
 
 
 
8

--------------------------------------------------------------------------------

 